                                           Case 4:21-cv-04410-YGR Document 4 Filed 09/16/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         ANTHONY R. TURNER,
                                   6                                                         Case No. 21-cv-04410-YGR (PR)
                                                        Plaintiff,
                                   7
                                                   v.                                        ORDER OF DISMISSAL WITHOUT
                                   8                                                         PREJUDICE
                                         FAIRFIELD COUNTY JAIL OF THE
                                   9     SOLANO COUNTY SHERIFF’S
                                         DEPARTMENT, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12           On June 9, 2021, Plaintiff, an inmate, filed the present pro se prisoner complaint under 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983. On that same date, the Clerk of the Court sent a notice to Plaintiff, informing him
                                  14   that his action could not go forward until he paid the filing fee or filed a completed prisoner’s in
                                  15   forma pauperis application. The Clerk sent Plaintiff a blank in forma pauperis application and
                                  16   told him that he must pay the fee or return the completed application within twenty-eight days or
                                  17   his action would be dismissed. More than twenty-eight days have passed and Plaintiff has neither
                                  18   paid the filing fee nor returned a completed in forma pauperis application.1
                                  19           Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall close
                                  20   the file.
                                  21           IT IS SO ORDERED.
                                  22   Dated: September 16, 2021                        ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27           1
                                                On June 26, 2021, Plaintiff submitted his six-month prisoner trust account statement, but
                                  28   he did not complete the in forma pauperis application. See Dkt. 3. Since then he has not
                                       communicated with the Court.
